                        Case 19-11466-KG   Doc 515-2   Filed 08/19/19   Page 1 of 3



                                               Exhibit B


                                           (Proposed Order)




35786452.2 08/19/2019
                        Case 19-11466-KG       Doc 515-2        Filed 08/19/19       Page 2 of 3



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                      )
    In re:                            )                          Chapter 11
                                      )
    CENTER CITY HEALTHCARE, LLC d/b/a )                          Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et )
    al.,1                             )                          Jointly Administered
                                      )
                        Debtors.      )                          Related to Docket Nos. 439, 512 and ___
                                      )

             ORDER DENYING TENET BUSINESS SERVICES CORPORATION’S AND
             CONIFER REVENUE CYCLE SOLUTIONS, LLC’S MOTIONS IN LIMINE

             Upon the motions [Docket Nos. 439 and 512] (the “Motions”) of Tenet Business

Services Corporation (“Tenet”) and Conifer Revenue Cycle Solutions, LLC (“Conifer”) seeking

entry of an order excluding evidence or arguments regarding the Debtors’ prepetition claims or

lawsuits against Tenet or Conifer; and due and proper notice of the Motions having been given;

and it appearing that no other or further notice of the Motions is required; and it appearing that

the Court has jurisdiction to consider the Motions in accordance with 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2019; and it appearing that this is a core proceeding

pursuant to 28 U.S.C. §§ 1408 and 1409; and upon consideration of the Debtors’ objection to the

Motions (the “Objection”) and any arguments made in connection with the Motions and the




1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
             Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
             PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
             Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
             Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
             (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
             230 North Broad Street, Philadelphia, Pennsylvania 19102.



35786452.2 08/19/2019
                        Case 19-11466-KG      Doc 515-2      Filed 08/19/19   Page 3 of 3



Objection at the hearing on the Motions; and after due deliberation and sufficient cause

appearing therefor; IT IS HEREBY ORDERED THAT:

             1.         The Motions are DENIED.

             2.         This Court shall retain jurisdiction with respect to all matters arising from or

related to the interpretation and enforcement of this Order.




                                                       -2-
35786452.2 08/19/2019
